     Troy D. Monge, Esq.
1    Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
     ANAHEIM, CALIFORNIA 92806
3    TELEPHONE (714) 385-8100
     FACSIMILE (714) 385-8123
4
     troymonge@hotmail.com
5
     Attorney Bar #217035
6    Attorneys for Dung Thien Nguyen
7
8                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
9
10   DUNG THIEN NGUYEN,                            )   No. SACV 20-975-E
                                                   )
11          Plaintiff,                             )   ORDER AWARDING EQUAL ACCESS
                                                   )   TO JUSTICE ACT ATTORNEY FEES
12                  v.                             )   AND COSTS
13                                                 )
     ANDREW M. SAUL,                               )
14   Commissioner of Social Security,              )
                                                   )
15          Defendant.                             )
16                                                 )

17          Based upon the parties’ Stipulation for Award and Payment of Attorney Fees:

18          IT IS ORDERED that the Commissioner shall pay attorney fees and expenses the amount

19   of TWO THOUSAND EIGHT HUNDRED SEVENTY-THREE DOLLARS and FIFTY-FIVE

20   CENTS ($2,873.55), and costs under 28 U.S.C. § 1920 in the amount of FOUR HUNDRED

21   DOLLARS ($400.00), as authorized by 28 U.S.C. §§ 2412(d), 1920, subject to the terms of the

22   above-referenced Stipulation.

23
            Dated: 5/24/2021                   /s/ CHARLES F. EICK
24                                   __________________________________________
                                     THE HONORABLE CHARLES F. EICK
25                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
